Citation Nr: 1639592	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and personality disorder traits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from December 1975 to August 1978, and August 1978 to July 1980.  The Department of Veterans Affairs (VA) Regional Office (RO) has found that the Veteran's August 1978 character of discharge is considered honorable, and that entitlement to all benefits administered by the VA is established for any disabilities determined to be service connected for this period of service.  The RO has also found that the Veteran's July 1980 character of discharge, under other than honorable conditions, is considered dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Waco, Texas RO, which denied service connection for PTSD.  In October 2014, the Board remanded this case for further development.  There was not substantial compliance with the remand directives of October 2014, and in November 2015, the Board again remanded this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is located in Virtual VA.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA the Board hearing transcript, but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for clarification of the examiner's supporting explanation for the negative nexus opinion for depression.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  The 2016 examiner found that the Veteran's depressive disorder was unrelated to service, noting in part, that the Veteran last filled his psychiatric medications in 2014.  However, the most VA medical records associated with the claims file are dated in 2014 and it is thus unclear how much of the negative opinion was based on this potentially-erroneous fact.  Accordingly, recent VA treatment records and an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment, to include all records dated in and after November 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's depressive disorder from the 2015/2016 VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary or if the same examiner is not available, and examination shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the depressive disorder was had its onset in, or is otherwise caused by, the Veteran's active service.  The examiner must specifically address the Veteran's credible assertions of in-service symptoms and in-service stressors.  The examiner must also specifically address the 2015 and 2016 VA examination reports.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

